Citation Nr: 1615116	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  09-25 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a left leg condition.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1977 to March 1978, and the Army National Guard from July 1986 to December 1986; to February 1988 to April 1989; to July 1992 to March 1993; and from April 1995 to January 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and November 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2009 and July 2014, the Veteran requested a hearing before the Board.  In November 2015, the Veteran missed his scheduled Video Conference hearing before the Board due to an emergency.

Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to a veteran who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2015) (pertaining specifically to hearings before the Board).

The Board finds there was good cause for the Veteran's failure to appear for the hearing.  38 C.F.R. § 20.704(d) (2015).  The Veteran submitted a statement to the Board explaining that he missed his hearing due to an emergency, and asked for a new hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Video Conference Board hearing with a VLJ.  The RO must comply with the procedures outlined in 38 C.F.R. § 20.702, which govern scheduling and notification of Board hearings.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




